Citation Nr: 0827160	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for coronary 
artery disease with angina and uncontrolled hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1956 to June 
1960.
Service connection was previously denied for coronary artery 
disease with angina and uncontrolled hypertension by a June 
1992 rating decision.  The veteran appealed to the Board, 
which denied service connection for an organic heart 
disorder, including coronary artery disease with angina and 
uncontrolled hypertension, in a November 1994 decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which found that new and material evidence 
had not been received to reopen the previously denied 
coronary artery disease with angina and uncontrolled 
hypertension claim.


FINDING OF FACT

Although evidence received since the November 1994 Board 
denial of service connection for coronary artery disease with 
angina and uncontrolled hypertension was not previously of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received, the claim 
of entitlement to service connection for coronary artery 
disease with angina and uncontrolled hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

Additionally, in Dingess v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran was provided with notification of the 
general criteria for assigning disability ratings and 
effective dates in a May 2006 letter.

Further, in Kent v. Nicholson, the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  20 
Vet. App. 1 (2006).  Specifically, VA must describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Here, the veteran 
was provided with notification of the evidence and 
information necessary to reopen the claim and to establish 
entitlement to the underlying claim for the benefit sought in 
the May 2006 letter.  The notice included the definition of 
new and material evidence.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in May 2006.  The letter 
addressed all four notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  Additionally, the 
May 2006 letter met the Dingess and Kent notification 
requirements.  Consequently, a remand for further 
notification is not necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the veteran's service treatment records, treatment 
records from the VA Medical Centers (VAMCs) in Dallas, Texas 
and Bonham, Texas, dated from May 1991 to February 1992, and 
a May 1992 VA examination were already associated with the 
claims file.  Additionally, VA obtained and associated with 
the claims file treatment records from the Dallas VAMC and 
Advanced Heart Care, dated from June 2003 to September 2006.  
VA also attempted to obtain records from Paris Regional 
Medical Center.  However, a July 2006 letter indicated that 
the search for the treatment records was negative.

Although a more recent VA examination was not provided in 
connection with the veteran's claim for service connection 
for coronary artery disease with angina and uncontrolled 
hypertension, the duty to provide an examination does not 
apply to a claim to reopen a finally adjudicated claim 
without the submission or receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in 
detail below, the claim has not been reopened; thus, an 
examination is not required.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied.

II. Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  However, that an 
injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The veteran contends that he has coronary artery disease with 
angina and uncontrolled hypertension as a result of his 
active military service.  Specifically, he claims that he was 
treated with the same cardiac medications in service as he 
now takes.  He, therefore, believes that service connection 
is warranted.

The veteran originally filed a claim for service connection 
for an organic heart disorder, including coronary artery 
disease with angina and uncontrolled hypertension, in 
December 1991.  The claim was denied by a June 1992 rating 
decision.  The veteran appealed the decision to the Board, 
which denied the claim of service connection for coronary 
artery disease with angina and uncontrolled hypertension in a 
November 1994 decision.  The Board decision was not appealed 
and it became final based on the evidence then of record.  
38 U.S.C. § 4005(c) (West 1991); 38 C.F.R. §§ 20.1100 (1995).  
The RO interpreted a March 2006 statement from the veteran as 
a petition to reopen the claim.

Initially, the Board finds that the claim is subject to the 
finality of the November 1994 Board decision because it 
constitutes a claim for a disability that is identical to the 
disability addressed in the prior decision.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims 
for disabilities based upon distinctly diagnosed diseases or 
injuries, such as conductive hearing loss and sensorineural 
hearing loss, must be considered separate and distinct 
claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  Under 38 C.F.R. § 3.156(a), new 
evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  71 
Fed. Reg. 52455-57 (Sept. 6, 2006).  The current definition 
of new and material evidence in 38 C.F.R. § 3.156(a) remains 
the same.)

Under 38 U.S.C.A. § 5108, VA is required to review all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Additionally, for purposes of the new and 
material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The veteran's December 1991 claim of service connection for 
coronary artery disease with angina and uncontrolled 
hypertension was denied by the RO in June 1992 and by the 
Board in November 1994 after an appeal.  Although VA and 
private treatment records pertaining to coronary artery 
disease with angina and uncontrolled hypertension indicated 
evidence of a current disability at the time of the Board 
decision, there was no evidence of record showing in-service 
cardiac disease or treatment.  Additionally, the May 1992 VA 
examiner did not relate the veteran's coronary artery disease 
with angina and uncontrolled hypertension to right common 
peroneal neuropathy for which the veteran had been awarded 
service connection.  The Board found that an organic heart 
disorder was not demonstrated until many years after service.  
Therefore, the claim was denied based on the evidence of 
record.

At the time of the November 1994 Board decision, the evidence 
of record included: the service treatment records; treatment 
records from the Dallas and Bonham VAMCs, dated from December 
1980 to January 1981 and May 1991 to February 1992; November 
1980 and May 1992 VA examination reports; a January 1993 
statement from the veteran's representative; and the 
veteran's application for benefits.

Since the November 1994 final Board decision, new evidence 
has been associated with the claims file.  Specifically, the 
new evidence includes: treatment records from the Dallas 
VAMC, dated June 2003 to September 2006; treatment records 
from Advanced Heart Care, dated June 2003 to July 2006; a 
July 2006 VA examination report; a June 2006 statement from 
the veteran; and a February 2007 statement from the veteran's 
representative.

Although the recent VA treatment records, the private 
treatment records, and the veteran's and representative's 
statements constitute new evidence, the Board finds that this 
new evidence is not material, as it does not relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).

The new VA and private treatment records document continued 
treatment for coronary artery disease with angina and 
hypertension.  These records indicate that the veteran 
continues to be diagnosed with and suffer symptoms of his 
cardiac disability.  However, the evidence contained in the 
treatment records is not material to the veteran's claim.  
The veteran's current disability was established by the 
evidence of record at the time of the prior decision.  The 
new evidence is merely cumulative of previous treatment 
records, indicating a diagnosis of coronary artery disease 
with angina and hypertension.  VA has not received any new 
evidence establishing in-service treatment for heart disease, 
a link between the veteran's current heart disease and 
military service, or a link between his heart disease and his 
service-connected right leg disability.  The Board, 
therefore, finds that the newly submitted evidence does not 
relate to the unestablished fact of an in-service disease or 
nexus between current disability and service or a service-
connected disability.

In sum, the Board does not find that the claim of service 
connection for coronary artery disease with angina and 
uncontrolled hypertension is reopened because new and 
material evidence has not been received.  Although the new 
evidence shows treatment for coronary artery disease with 
angina and hypertension, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.  Consequently, the claim is not reopened 
and the appeal must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
request to reopen his claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for coronary artery 
disease with angina and uncontrolled hypertension is not 
reopened and the claim is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


